Per Curiam.
This is a workman’s compensation case. The defendant in certiorari was a laborer working as a janitor for the prosecutor at No. 58 Court street, Newark, lie was rolling a barrel of ashes weighing approximately one hundred pounds out of the cellar, and after it got part way out it began to slip and fell off the step and the barrel rolled against him and he fell and when picked up was injured, and found to be paralyzed in the left arm, the left leg and on the right side of the face. lie was removed to the hospital. He then had a blood pressure of two hundred.
He filed his petition and the workmen’s compensation bureau found that the accident arose out of and in the course of his employment; that he was suffering from high blood pressure at the time, and that by reason of the effort put forth by him to avoid having the ash barrel fall, he suffered a stroke of paralysis which disabled him immediately, and that the petitioner suffered the disability as a result of the accident. The board gave an appropriate judgment for the petitioner.
*1096The employer then took an appeal to the Common Pleas and the judgment was affirmed. The employer then sued out this writ to review the judgment. The prosecutor claims that the petitioner suffered a stroke of paralysis and nothing more, and that it was not produced by the injury which he sustained.
We think this question was, under the evidence, a closely-balanced question of fact, there being evidence, expert and otherwise in character, both ways.
•Since there is to be found in the evidence ample support for the judgment, the judgment will be affirmed, with costs. Atchison v. Colgate & Co., 3 Mis. R. 451.